COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ALICIA GONZALEZ AND ERNESTO                     §
 GONZALEZ, and ALL OTHER                                         No. 08-12-00310-CV
 OCCUPANTS OF 641 Milton Henry                   §
 Avenue, El Paso, Texas,                                            Appeal from the
                                                 §
 Appellants,                                                  County Court at Law No. 5
                                                 §
 v.                                                            of El Paso County, Texas
                                                 §
 WELLS FARGO BANK, N.A.,                                        (TC# 2011-CCV03312)
 Appellee.                                       §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JULY, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.